           Case 1:19-cv-03186-APM Document 1 Filed 10/24/19 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

SANDRA SANCHEZ,

                 Plaintiff,
                                                                 Case No.



TARGET CORPORATION,

                 Defendant.




                                         NOTICE OF REMOVAL

        Defendant, Target Corporation ("Target"), by its attomeys, Daniel R. Lanier, Jonathan J.

Huber and Miles        &   Stockbridge P.C., gives notice to this Court pursuant to 28 U.S.C. Section

1441, et Sgq. that     it is removing   the above-captioned case, Superior Court Case No. 2019 CA

006452 B fiom the Superior Court of the District of Columbia. In support of its action to remove,

Target states:

                                            INTRODUCTION

        1.       On or about October 2, 2019, Plaintiff, Sandra Sanchez, filed an action against

Target in the Superior Court of the District Court of Columbia entitled Sandra Sanchez v. Tareet

Comoration, Case No. 2019 C40064528.

        2.       Target was served on or about October 3, 2019 with a Summons, Initial Order and

Addendum, and Complaint. Copies of the Summons, Initial Order and Addendum, and Complaint

are attached as Exhibit     A.   No additional pleadings, orders, or other papers have been served upon

Target by Plaintiff.

        3.       This Notice of Removal is being filed within thirty (30) days after service upon
             Case 1:19-cv-03186-APM Document 1 Filed 10/24/19 Page 2 of 3




Target of a copy of the Complaint and Summons, and is timely filed under 28 U.S.C. Section

r446(b).

        4.      A Notice of Filing of Notice of Removal         has been filed with the Superior Court    of

the District of Columbia contemporaneously herewith. A copy of that Notice is attached as Exhibit

B.

                           FACTS AND LAW SUPPORTING REMOVAL

        5.      Plaintiffis   a resident   of the District of Columbia.

        6.      Defendant Target is a Minnesota corporation with its principal place of business in

Minnesota.

        7.      The amount in controversy in this matter exceeds the sum of One Million Dollars

($ 1,000,000.00),   exclusive of interest and costs.

        8.      There is complete diversity of citizenship among the parties and this Court has

subject matter jurisdiction over this matter pursuirnt to 28 U.S.C. Section 1332. Further, none           of

the parties joined and served as a defendant is a citizen ofthe District of Columbia.

        9.      Pursuant      to 28 U.S.C. Section      1446(a), true and legible copies   of all   process,

pleadings, papers, and Orders which have been served upon Target in this matter are attached as

Exhibit A.

        WHEREFORE, Defendant, Target Corporation, respectfully request, based upon the

allegations of this Notice of Removal, that this action is properly removable and requests that this

court retain jurisdiction over the same.




                                                        1
            Case 1:19-cv-03186-APM Document 1 Filed 10/24/19 Page 3 of 3




Respectfu   lly submitted,



/s/ Daniel R. Lanier                  /d Jonathan l. Huber
Daniel R. Lanier                      Jonathan J. Huber
Federal Bar No. MD04504               Federal Bar No. 1014590
MrLES & SToCKBRTDGE P.C.              MILES & SToCKBRTDGE P.C.
100 Light Street                      1201 Pennsylvania Ave., NW
Baltimore, Maryland 21202             Suite 900
(410) 727-6464 (t)                     Washington, DC 20005
(410) 38s-3700 (0                      (202) 465-8398sssssssssssssss (t)
dlanier@milesstockbridge.com           (410) 38s-3700 (0
                                      jhuber@milesstockbridge.com



                                      Attomeys for Defendant,
                                      Target Corporation




                                        -3-
